Citation Nr: 9913678	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  92-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 1960 
and from March 1961 to September 1977.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1991 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for a bilateral eye disability.  This case was previously 
before the Board in February 1993, at which time it was 
remanded for additional development of the record.  By letter 
dated in March 1995, the veteran was advised that the service 
medical records might have been removed from his claims 
folder.  In June 1996, the Board again remanded the claim for 
additional development of the evidence.  In February 1999, 
the Board sought an opinion from a Department of Veterans 
Affairs (VA) physician to clarify the record.  Following its 
receipt, the veteran's representative was sent a copy of the 
opinion by a letter dated in March 1999, and advised that, 
pursuant to the provisions of 38 C.F.R. § 20.903 (1998), the 
veteran had sixty days in which to submit additional evidence 
or argument.  No additional evidence was received, and the 
case is again before the Board for final appellate 
consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's military occupational specialty was radar 
repairman, and he was exposed to radiation in this 
capacity.

3. The service medical records show that the veteran wore 
corrective lenses for defective visual acuity since 1962.

4. Cortical opacities of the lens of each eye were noted 
following service, and the veteran underwent cataract 
extraction in the right eye in 1988.

5. He underwent three retinal detachment repairs.

6. His current eye disabilities are attributable to his in-
service radiation exposure.


CONCLUSION OF LAW

A bilateral eye disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It appears that certain documents once contained in the 
claims folder may have been removed from the file and 
possibly destroyed by a former Board employee.  Every effort 
has been made to secure the duplicate or equivalent records 
and associated them with the claims folder.  The Board also 
recognizes that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of his bilateral eye disabilities are sufficient to 
conclude that his claim is well grounded.  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

Service personnel records show that the veteran's duty titles 
included radar repairman.

No pertinent abnormalities were found during the veteran's 
initial period of service. On the enlistment examination in 
July 1956, and the separation examination in June 1960, 
distant vision was 20/20, bilaterally.  The veteran related 
in June 1960 that he had sustained minor lacerations of the 
head in an automobile accident in August 1959.  No eye 
abnormalities were found on the reenlistment examination in 
March 1961.  Distant vision was 20/20, bilaterally.  The 
service medical records show that the veteran was seen in 
July 1973 and reported that glass had been removed from his 
left eye while he was on leave the previous month.  The eye 
was currently asymptomatic.  His vision was described as 
good.  An examination revealed that the cornea, conjunctiva 
and sclera appeared normal.  A funduscopic examination was 
normal.  Flurosocein staining of the left cornea was within 
normal limits.  The impression was normal examination.  On 
the retirement examination in May 1977, it was reported that 
the veteran had worn corrective lenses since 1962 for 
defective visual acuity.  On examination, the eyes, pupils, 
ocular motility and an ophthalmoscopic examination were 
normal.  Distant vision in the right eye was 20/400, and 
20/200 in the left eye.  Vision was correctable to 20/20, 
bilaterally.  Near vision was 20/70, bilaterally, correctable 
to 20/20, bilaterally.

The veteran was afforded a general medical examination by the 
VA in December 1977.  An examination of the eyes revealed no 
significant abnormalities.  

The veteran was seen by a private ophthalmologist in January 
1982.  He related that he had floaters in both eyes for three 
to four months.  On examination, a few cortical opacities in 
both eyes were noted.  Corrected visual acuity was to 20/20, 
bilaterally.  The impression was refractive error.  

Corneal opacities were again noted when the veteran was seen 
by an ophthalmologist in July 1983.  Corrected visual acuity 
was 20/20, bilaterally.  The impression was refractive error.  

In October 1986, the veteran related that he was pushing 
things away to read.  Cortical opacities, left greater than 
right, were noted.  

In September 1988, the veteran reported that he saw double 
lights at times.  The impression was cataracts.  

In November 1988, an extracapsular cataract extraction of the 
right eye with placement of a posterior chamber lens was 
performed at a private facility.  

The veteran was seen by a private physician in November 1989.  
He reported significant decreased visual acuity in the right 
eye for the previous two weeks.  He indicated that he 
sometimes felt that the nasal area of his visual acuity 
disappeared.  Visual acuity in the right eye was 20/200+, 
correctable to 20/20-1.  In the left eye, visual acuity was 
20/80+, correctable to 20/30+1.  A temporal retinal 
detachment was noted in the right eye.  

The veteran was admitted to a private hospital in March 1990.  
It was noted that he had been first seen with a retinal 
detachment in November 1989.  A single silicone implant, 
cryopexy and subretinal drainage at that time attached the 
retina from the original retinal tear. It initially sealed 
fairly well, but the veteran developed another tear in 
December 1989.  An additional implant was placed in the eye, 
with cryopexy and subretinal drainage.  Since then, the 
veteran had sealed from the original tears.  He was admitted 
for repair of a small tear posterior to the encircling band 
right.  An examination disclosed that the best corrected 
vision was 20/40 and J3 in the right eye, and 20/25 and J1 in 
the left eye.  The diagnosis was retinal detachment of the 
right eye.

In a statement dated in September 1990, a private physician 
noted that the veteran had had a retinal detachment repaired 
on three different occasions.  During the most recent 
procedure, there was a rupture in the sclera.  The veteran 
subsequently developed a preretinal nucleosis which limited 
his vision to count fingers at six to eight feet.  It was 
noted that the left eye was stable with intact retina and 
good macula.  Visual acuity was 20/25.  

Another private physician reported in December 1990 that the 
veteran was diagnosed as having a nuclear sclerosis and 
posterior subcapsular cataract in the right eye greater than 
left eye in September 1988.  He was found to have a shallow 
detachment in the right eye in November 1989 which was 
repaired.  He subsequently developed preretinal fibrosis 
which had reduced his vision in that eye to light perception.  

Received in November 1991 were several articles concerning 
the ocular effects of radiation.

The veteran was afforded a VA eye examination in October 
1994.  The diagnoses included repaired retinal detachment of 
the right eye.

Another VA eye examination was conducted in December 1994.  
The veteran reported a history of a head trauma in a motor 
vehicle accident in service.  He also noted that he had been 
exposed to radar during service.  Corrected near and far 
visual acuity in the right eye was 20/400.  Corrected far 
visual acuity in the left eye was 20/25, and corrected visual 
acuity in the left eye was 20/20.  The diagnoses included 
repaired retinal detachment of the right eye.  The examiner 
commented that the records showed that the veteran had 
posterior subcapsular cataracts.  He added that trauma and 
exposure to microwave radiation were known to be causative 
factors in cataract formation.  However, he stated that the 
veteran had already had the cataracts removed and therefore 
he could not state the nature of the problem at the time of 
the surgery.  He was unable to state the etiology of the 
veteran's cataracts, but clearly trauma and microwave 
radiation might have caused his problems.  Finally, the 
examiner indicated that retinal detachment was a well known 
postoperative complication of cataract surgery.

In a statement dated in July 1996, the Department of the Air 
Force reported that it found no internal radiation dosimetry 
(bioassay data) in the Registry for the veteran. 

As noted above, in February 1999, the Board sought an opinion 
from a VA physician concerning whether it was more likely 
than not that the veteran's eye disabilities were due to an 
in-service head trauma or his exposure to radiation.

The medical opinion was received by the Board in March 1999.  
The physician reviewed the service records and ocular 
history.  She noted that the veteran sustained a traumatic 
injury to the right side of his head in an automobile 
accident, but denied direct ocular trauma.  She stated that 
there was no indication of deep ocular trauma or penetrating 
injury in June 1973, when the veteran had glass removed from 
his left eye.  The first spectacle correction was in January 
1982, at which time cortical opacities were first noted in 
the right eye.  She noted that there were nuclear sclerosis 
and posterior cortical opacities of the lens in each eye in 
September 1988, and that the veteran had several repairs of 
retinal detachments.  By September 1990, his visual acuity 
had dropped to light perception in the right eye.  The 
physician noted that retinal detachment, tears with 
subsequent vitreous hemorrhage and gliosis were well known 
complications of cataract surgery, especially in myopic 
patients.  She noted that the veteran began to work with 
radar equipment in 1961.  

The physician indicated that the question was why did the 
veteran develop a significant refractive error between 1961 
and 1973, and why were opacities in the lens noted in the 
right eye when he was 44 years old.  This was early for the 
development of a senile cataract, and there was no history of 
trauma, congenital disease, diabetes or medication use.  The 
in-service head trauma did not involve direct blunt trauma to 
the eye, so it was an unlikely cause of the cataract.  The 
increasing refractive error, especially in the myopic 
direction, could certainly have been caused by changes in the 
lens, most notably, cataract formation.  The microwave 
radiation exposure was the only other known causative factor 
in this case, although changes in the lens are usually seen 
within days of exposure.  Since the veteran's cataract was 
removed prior to examination, it was impossible to say with 
any certainty that microwave radiation was the cause.  
However, with his increase in myopia and lens opacities at an 
early age, she could not exclude that possibility.  The 
subsequent development of retinal detachment and eventual 
loss of vision was a well now complication of cataract 
surgery.  Given the studies done with animal models and 
microwave radiation, damage to the lens while the veteran was 
working with radar in service was a likely possibility in 
this case.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

During the hearing at the RO in November 1991, the veteran 
testified that his eye disabilities are due to the head 
trauma in 1959 and to his in-service exposure to radiation.  
Initially, the Board notes that two VA physicians have 
rendered opinions as to the etiology of the veteran's 
bilateral eye disabilities.  Following a VA examination in 
December 1994, the examiner remarked that trauma and 
microwave radiation might have caused the eye disabilities.  
Of greater significance is the recent opinion obtained from 
another VA physician.  After a thorough review of the claims 
folder, she opined that given the fact that the veteran 
developed lens opacities at a relatively young age, she could 
not exclude the possibility that radiation had caused the eye 
disabilities.  In fact, she concluded that it was a likely 
possibility that microwave radiation had caused the damage to 
the lens.  There is no medical evidence to the contrary.  
These medical opinions constitute competent evidence 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Under the benefit of the doubt rule embodied in 38 
U.S.C.A. § 5107(b), in order for a claimant to prevail, there 
need not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
The only medical opinions of record support the veteran's 
argument that his bilateral eye disabilities are due to his 
exposure to radiation in service.  The Board finds, 
accordingly, that the evidence regarding the medical 
causation of the eye disabilities is at least in equipoise.  
Therefore, the Board concludes that service connection is 
warranted for bilateral eye disabilities. 


ORDER

Service connection for bilateral eye disability is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

